DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/21 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 5/3/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bandhauer et al., US 20130316198 (hereinafter, Bandhauer), in view of Kiesel et al., US 20140203783 (hereinafter, Kiesel).
As to Claim 1:
	Bandhauer discloses a secondary battery module (the system 300, Fig. 3) comprising:
a battery pack (302, Fig. 3) in which a plurality of cell units are connected, each of the cell units comprising a cell and a sensors (314), the cell including a stacked unit and an electrolyte, the stacked unit having a set of a positive material, an ion-permeable material or ion-conductive material (a low thermal conductivity plastic… polyethylene or polypropylene… separator soaked in a non-aqueous electrolytic solution, [0007]), and a negative (Li-ion battery cells, [0011], Fig. 3), the sensor being configured to measure characteristics of the cell and generate an optical signal according to the characteristics (Radio Frequency Identification… RFID… sensors… detection of various parameters… optical.., [0032-0033, 0039, 0036]); and
an optical waveguide which is provided on an outer surface of the battery pack and into which an optical signal is introduced from the sensor of each of the cell units (optical fibers…”, Fig. 3 – waveguide comprises a bunch of optical fibers as disclosed by the instant specification),
wherein the number of optical waveguides is less than the number of optical signals (as seen in Fig. 3, there is one waveguide or one bunch of the optical fibers as all the optical fibers combined to make one waveguide so there is more sensors 314 than a single waveguide or a bunch of optical fibers), and the optical waveguide provides a common optical path through which optical signals are propagated/carried from the sensors provided in the battery pack (optical fibers… sensors 314, [0036, 0037, 0043], Fig. 3 – the optical fibers carried the signal from the sensors back to the battery management system 308).
Bandhauer discloses sensors 314 connected to an optical fiber but does not disclose the cell comprises a light emitting unit.
Bandhauer mentions the use of Li-ion battery cell but does not further mentions that the typical structure of a Li-ion battery has a positive material, a separator, and a negative material, in this order.
Regarding (a), even though RFID does not emit light, it can generate electrical signal which emits optical emission to the optical fiber.
In the same field of endeavor, Kiesel also discloses the use of sensor and optical fiber as to track the status of the battery on a control system 100 ([0030], Fig. 1(A)) similar to that of Bandhauer.  Kiesel also discloses a light sensor such along the optical fiber as to [0034] track the status of the battery [0037].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the light sensor of Kiesel to the tracking system of Bandhauer as it can further provide useful information of the battery’s lifetime with higher accuracy [0005, 0006].  
Regarding (b), Kiesel also discloses that a lithium ion battery such as that of Bandhauer can have an anode material, an electrolyte/separator, and a cathode material ([00031], Fig. 1(A)) as to form a working lithium ion battery of Bandhauer.  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application arrange the cathode, anode and electrolyte of Bandhauer as taught by Kiesel as to form a working lithium ion battery of Bandhauer.  
As to Claims 2 and 5:
	Bandhauer discloses a battery within optical signals are propagated from twelve or more sensors provided in the battery pack through the common optical path.
	Kiesel has disclosed the incorporation of light sensor as discussed above.

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to increase/duplicate more batteries of Bandhauer as to expand the battery system’s capacity or power as to handle bigger load.
	Furthermore, it has been held that duplication of parts is obvious.  Succinctly stated, fact that the claimed batteries are structurally duplicated is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed batteries was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 3:
	Bandhauer discloses the uses of sensor emitting optical signal to the optical fibers but does not disclose the specific wavelength.
	Kiesel discloses in Figure 5 that the wavelength can range from 834 to 842 nm, which allows the system to determine the state and health of the batteries ([0058-0060], Fig. 5).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate wavelength of the optical emission of Bandhauer ranging from 834 to 842 nm as taught by Kiesel as to  allow the system to transport and determine the state and health of the batteries ([0058-0060], Fig. 5).
As to Claims 4, 6, and 7:
	Bandhauer discloses the sensor (310) comprises:

a control element configured to generate a control signal concerning a signal pattern of the signal based on information indicating the detected characteristics of the cell (state of health, management system monitors… information from the sensors… parameters… cell voltage…, [0015, 0048]); and
a sensor element configured to emit emission in the signal pattern and generate the signal based on the control signal (state of health, management system monitors… information from the sensors… parameters… cell voltage…, [0015, 0048]).
Bandhauer does not disclose a light device.
Kiesel discloses that the optical sensor along with the optical fibers and waveguide can be used to detect and measure the characteristics of the batteries [0009, 0027-0028, 0038, 0042, 0050].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the light sensor of Kiesel to the tracking system of Bandhauer as it can further provide useful information of the battery’s lifetime with higher accuracy [0005, 0006].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723